Citation Nr: 0508077	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently rated as 30 percent 
disabling.  

2.  Entitlement to a compensable rating for service-connected 
otitis media.  


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1957 to April 
1959.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2003, a statement of the 
case was issued in September 2003, and a substantive appeal 
was received in October 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The veteran's service connected bilateral hearing loss was 
initially rated at 10 percent but while on appeal the October 
2004 decision increased the disability to 30 percent.


FINDINGS OF FACT

1.  Prior to July 15, 2004, the veteran had Level IV hearing 
acuity in each ear.  

2.  From July 15, 2004, the veteran's had Level VI hearing 
acuity in the right ear and Level VII hearing acuity in the 
left ear. 

3.  The veteran's service connected otitis media is not 
manifested by suppuration or aural polyps.
  

CONCLUSIONS OF LAW

1.  Prior to July 15, 2004, the criteria for entitlement to 
an increased rating in excess of 10 percent for the veteran's 
service connected bilateral hearing loss were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 6100 (2004).  

2.  From July 15, 2004, the criteria for entitlement to an 
increased rating in excess of 30 percent for the veteran's 
service connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 6100 (2004).  
  
3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected otitis media 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 6200 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2003 RO letter, the May 2003 rating decision, and the 
September 2003 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the January 2003 letter, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the January 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in January 2003, prior to the RO's decision to 
deny the claim in May 2003 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and two VA examinations.  Since the 
appellant was afforded a VA examination with opinion in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The veteran signed an April 
2003 letter indicating that he understood the VA's duty under 
VCAA and that he did not have any additional evidence to 
provide.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss and 
otitis media warrant a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Bilateral Hearing Loss

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table Via is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).    

Turning to the record, on the audiological evaluation in May 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
45
55
85
105
LEFT
--
35
65
80
105

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 76 percent in the left ear.  
Pure tone averages were 72.5 for the right ear and 71.25 for 
the left ear.

In the most recent audiological evaluation in July 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
55
55
85
100
LEFT
--
30
70
85
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.  
The examiner actually provided two different percentages 
based on the Maryland CNC test for both ears.  However, 
giving the veteran the benefit of the doubt, the Board will 
use the lower percentage.  Pure tone averages were 73.75 for 
the right ear and 71.25 for the left ear. 

The veteran also provided a March 2002 audiological 
examination, however, the results were not listed in a format 
compatible with the regulations.  In any event, the results 
appear to consistent with the May 2003 audiological results.  

The Board must determine whether the veteran is entitled to a 
greater than 10 percent rating prior to July 15, 2004, and 
greater than 30 percent from July 15, 2004 on.  Based upon 
the reasons discussed below the veteran would not be entitled 
to a 30 percent rating until July 15, 2004 and no more than 
30 percent at that time.  

Using the July 2004 audiological examination results and 
applying the mechanical application of the regulations the 
veteran would not be entitled to more than a 30 percent 
rating.  The average loss is 71 decibels in the left ear.  
Table VIa under 38 C.F.R. § 4.85 provides a Roman numeral VI 
for the left ear based on its puretone threshold average.  
Roman numeral VI would also be assigned from Table VI.  This 
Roman numeral was increased to VII because of the special 
considerations of 38 C.F.R. § 4.86(b).  The average decibel 
loss is 74 decibels in the right ear.  Table VIa under 
38 C.F.R. § 4.85 provides a roman numeral VI for the right 
ear based on it puretone threshold average, but Table VI only 
allows for a roman numeral V.  Since each of the puretone 
thresholds beginning with 1000 Hz reflect 55 decibels or 
more, 38 C.F.R. § 4.86(a) applies for the right ear.  
Consequently, the higher Roman numeral of VI is used instead 
of V.  The left ear is considered the poorer ear for Table 
VII.  Applying Table VII, the appropriate evaluation is 30 
percent disabling.  

Using the same mechanical application of the regulations for 
the May 2003 audiological examination results, the veteran 
would receive an assignment of Roman numeral IV for both ears 
and an assignment of a 10 percent evaluation.  Neither the 
May 2003 VA audiological examination results or the March 
2002 private audiological examination results allow for the 
application of 38 C.F.R. § 4.86 (a) or (b) and would result 
in an evaluation less than 30 percent.  

There is no evidence of record entitling the veteran to an 
evaluation of greater than 30 percent.  There is also no 
evidence of record entitling the veteran to an evaluation of 
greater than 10 percent prior to July 15, 2004.  
Consequently, an increase greater than a 10 percent rating is 
not warranted until July 15, 2004 and from July 15, 2004 on 
an increase greater than 30 percent is not warranted.   

Otitis Media

The veteran's service-connected otitis media has been rated 
by the RO under the provisions of Diagnostic Code 6200.  This 
regulatory provision only allows for a 10 percent rating 
during suppuration or with aural polyps.  No other 
compensable ratings are allowable under this Diagnostic Code.   

At the veteran's three audiological examinations he reported 
no physical ear problems, other than hearing loss, and no ear 
problems were noted.  The March 2002 audiological examiner 
specifically found no fluid in the ears.  The July 2004 
examiner found clear canals and intact tympanic membranes.  
In fact, the veteran did not claim any suppuration, polyps, 
or other outward difficulty with his ears in his notice of 
disagreement, substantive appeal, or May 2004 statement in 
support of claim.  

There appears no evidence of record that the veteran's otitis 
media is productive of suppuration or aural polyps.  
Consequently, the veteran is not entitled to a compensable 
rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for either claim.  


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


